Exhibit 10.4

 

November 20, 2009

 

InfoLogix Systems Corporation

101 East County Line Road, Suite 210

Hatboro, PA 19040

Attn: John A. Roberts, Chief Financial Officer

 

Re:                                 Earn Out Agreement

 

Dear Mr. Roberts:

 

Reference is made to that certain Earn Out Agreement dated May 2, 2008 (the
“Earn Out Agreement”) by and between Delta Health Systems, Inc. (“Delta”) and
InfoLogix Systems Corporation (the “Company”).  Capitalized terms used but not
defined herein shall have the meaning given to them in the Earn Out Agreement. 
In consideration of the mutual promises made in this letter agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

1.                                         The parties acknowledge and agree
that the First Earn Out Amount is $430,000.  In lieu of receiving payment of the
First Earn Out Amount under the terms of the Earn Out Agreement, commencing as
of September 1, 2009, Delta will participate in a Commission Plan, the form of
which is attached hereto as Exhibit A (the “Plan”).  Under the Plan, the Company
will pay Delta a monthly commission equal to 11.5% of collected revenue from the
Business that the Company generates, if any, during the applicable month.

 

2.                                         In exchange for the commission plan
consideration described in this letter agreement, Delta, for itself and on
behalf of all of its directors, officers, stockholders, successors, assigns and
agents, does hereby remise, release and forever discharge the Company and each
and every of its predecessors, successors, parents, subsidiaries, affiliates,
assigns, directors, officers, stockholders, employees or agents, both current
and former (the “Released Parties”), of and from every claim, demand, right of
action or cause of action whatsoever, and from all debts, obligations, costs
(including, without limitation, attorneys’ fees), expenses, damages, losses and
liabilities whatsoever, whether known or unknown, that Delta ever had, now has,
or hereafter may have against the Released Parties arising out of or relating to
any matter in respect of the First Earn Out Period and the First Earn Out
Amount.  Nothing in this release shall be construed to alter any of the
obligations that the Company has to Delta under that certain Asset Purchase
Agreement dated as of May 2, 2008 between Delta, the Company and certain other
parties named therein and, except as provided herein, under the Earn Out
Agreement.

 

3.                                         All other terms and conditions of the
Earn Out Agreement, including the rights and obligations of the parties with
respect to the Second Earn Out Period and the Second Earn Out Amount, if any,
shall remain unchanged and in full force and effect.

 

4.                                         Nothing herein shall be construed to
alter or amend the Employment Agreement entered into between Michael D. Talerico
and the Company or the Employment Agreement entered into between Michael
Talerico, II and the Company.

 

5.                                         The Company represents and warrants
that it has obtained all requisite corporate approvals, authorizations,
resolutions, and ratifications to enter into this letter agreement.  The

 

--------------------------------------------------------------------------------


 

Company further represents that it has obtained all requisite approvals and
authorizations, if any, that are required by Hercules Technology Growth
Capital, Inc. (“Hercules”) and any other lenders to enter into this letter
agreement.  The Company further represents that this letter agreement will not
violate the terms of any existing agreements with Hercules or any other lender
of the Company.

 

6.                                         This letter agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior negotiations, and prior written or oral agreements
concerning the subject matter hereof.  This letter agreement may not be amended,
supplemented or modified in whole or in part except by a written agreement
signed by the parties hereto.

 

Please indicate your consent and agreement to be bound by the provisions of this
letter agreement by signing where indicated below.

 

 

Sincerely,

 

 

 

DELTA HEALTH SYSTEMS, INC.

 

 

 

/s/ Michael D. Talerico

 

Name:

Michael D. Talerico

 

Title:

President

 

ACKNOWLEDGED AND AGREED:

 

INFOLOGIX SYSTEMS CORPORATION

 

/s/ David T. Gulian

 

Name:

David T. Gulian

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

[g310473lmi001.jpg]

 

 

Exhibit A

 

Commission Plan

 

Recipient:

Delta Health Systems, Inc.

Effective Period:

September 1, 2009 until paid in full

 

Delta Health Consulting Engagements

 

Commission payout based on collected revenue during the effective period will be
according to the payout schedule below.

 

Total Collected
Revenue up to

 

Commission Payout

 

$0 - $5,000,000

 

11.5

%

 

Additional terms:

 

If a sales commission is due another employee or independent contractor of the
Company as the result of referrals and mutually agreed upon account sharing, the
above commission will be reduced so that the total commission liability for the
Company equals 12%.

 

InfoLogix Referral Related Bonus Plan

 

Bonuses related to collaboratively working with our internal InfoLogix
colleagues to obtain business referrals for software and services will be
payable quarterly at 2% of revenue upon collection.  Commission payment is
related to the initial consulting engagement (up to the first 12 months only)
and consulting extensions are not included as a new bonus eligible item.

 

Payment Schedule:

 

1.                 Commissions will be paid in the last pay period of the month
for the prior month, based on collected revenues.

 

--------------------------------------------------------------------------------


 

2.                 Referral bonuses will be paid the first month of a new
quarter.

 

Base Salary:

 

The first component of executive compensation is an annual base salary. Base
salaries shall be paid in accordance with the Company’s regular payroll cycle.

 

Deductions from Commission:

 

All salary and commission payments are subject to withholding of federal, state
and local taxes and social security payments and any voluntary requested
deductions.

 

 

/s/ Michael D. Talerico

 

/s/ David T. Gulian

 

 

 

Michael D. Talerico

 

David T. Gulian

On behalf of

 

President and Chief Executive Officer

Delta Health Systems Inc.

 

InfoLogix, Inc.

 

 

 

 

 

 

11/20/09

 

11/20/09

 

 

 

Date

 

Date

 

--------------------------------------------------------------------------------